Citation Nr: 0513784	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-08 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected status post excision and wedge osteotomy of the 
right foot with calluses, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of left foot injuries with calluses, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision in which the 
RO denied entitlement to compensable ratings for the service-
connected bilateral foot disability.  

In an August 2001 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
status post excision and wedge osteotomy with calluses of the 
right foot.  

Thereafter, in April 2003, the RO assigned an increased 
rating of 30 percent for the service-connected status post 
excision and wedge osteotomy with calluses of the right foot.  
The RO also granted an increased rating of 20 percent for the 
service-connected residuals of an injury to the left foot 
with calluses.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a Notice of Disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected bilateral foot disability remains in 
appellate status.  

In March 2005, the veteran and her husband testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The veteran maintains that the impairment caused by her foot 
disabilities is more disabling than is reflected by the 
disability ratings currently assigned.  

The Board notes that the left foot disability is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5284 (2004), which pertains to foot injuries.  Under 
that code, a 20 percent rating contemplates moderately severe 
impairment.  

The right foot disability is evaluated as 30 percent 
disabling under this same code, which contemplates severe 
impairment.  DC 5284 provides a higher (40 percent) rating 
only if there is actually loss of use of the foot.  See note 
following DC 5284.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2004).  

The Board notes that the veteran underwent a VA feet 
examination in April 2003.  In the report of that 
examination, it was noted that the veteran required the aid 
of a cane as well as orthotics.  It was also noted that she 
was unable to stand or walk without pain, and that she had 
missed a significant number of days from work due to pain in 
both feet.  

The examination revealed that she was unable to bear weight 
normally on her right foot, and that her multipled calloused 
areas were painful on standing and ambulation.  

In light of the significant symptomatology noted during her 
last VA examination, the Board believes that another 
examination is warranted so that a specialist can be asked to 
specifically comment on whether the impairment caused in her 
right foot is so severe that the remaining function could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Furthermore, the Board finds that the examiner should also be 
asked to comment on the degree of impairment resulting from 
the service-connected left foot disorder.  

While this case is in remand status, the RO should obtain all 
treatment records pertaining to the veteran from the VA 
Medical Center (MC) in Washington, DC since March 2003, and 
all treatment records from Walter Reed Army Medical Center 
since February 2003.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since service for her 
service-connected foot disabilities.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should obtain all treatment 
records pertaining to the veteran from 
the VAMC in Washington, DC since March 
2003, and all treatment records from 
Walter Reed Army Medical Center since 
February 2003.  

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
specialist to determine the severity of 
the service-connected status post 
excision and wedge osteotomy of the right 
foot with calluses and the service-
connected residuals of an injury to the 
left foot with calluses.  The examiner 
should be asked to include x-ray studies 
and to provide complete observations of 
the ranges of motion of each foot.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.  Does either foot exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups 
or when the knees are used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

c.  Is the degree of impairment 
caused in either foot such that the 
remaining function of the that foot 
could be accomplished equally well 
by an amputation stump with 
prosthesis.  

d.  Are the service-connected foot 
disabilities manifested by any 
paralysis and consequent foot drop, 
or by characteristic organic changes 
including trophic and circulatory 
disturbances.

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2004).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
her representative should be provided 
with an SSOC and afforded the appropriate 
period of time to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


